Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED STOCK PURCHASE AGREEMENT AND SETTLEMENT
AGREEMENT

This First Amendment to Amended and Restated Stock Purchase Agreement and
Settlement Agreement (this "Settlement Agreement") is entered effective as of
September 24, 2004 by and among Waste Services (CA), Inc. (f/k/a Capital
Environmental Resource, Inc.), an Ontario (Canada) corporation ("Buyer Parent"),
Waste Services, Inc., a Delaware corporation ("Buyer"), Waste Services of
Florida, Inc., a Delaware corporation and wholly-owned subsidiary of Buyer
("Buyer Sub"), Frank Ward, Sr., Larry Henk, Frank Ward, Jr. Irrevocable Trust,
George Ward Irrevocable Trust, Victoria Camalick Irrevocable Trust, Cynthia
Fifer Irrevocable Trust, Robert Ward Irrevocable Trust and Matthew J. Carmody
Irrevocable Trust (each a "Seller" and together the "Seller Parties"), and
George Ward, Frank Ward, Jr., Victoria Camalick, Cynthia Fifer, Robert Ward and
Matthew Carmody (each a "Trust "Beneficiary" and together the "Trust
Beneficiaries"), Florida Recycling Services, Inc., an Illinois corporation
("FRS"), and Sanford Recycling and Transfer, Inc., a Florida corporation
("Sanford").

PRELIMINARY STATEMENTS

A. Buyer Parent, Buyer, Buyer Sub, Seller Parties, Trust Beneficiaries and FRS
are parties to an Amended and Restated Stock Purchase Agreement dated March 4,
2004 (the "Stock Purchase Agreement") under which Buyer Sub purchased from the
Seller Parties all of the issued and outstanding capital stock of FRS.

B. After the Closing Date (as that term is used in the Stock Purchase
Agreement), namely, April 29, 2004, Buyer Parent, Buyer, and/or Buyer Sub have
discussed certain potential claims Company Financial Statements and the 2003
Financial Statements, under the representations and warranties as set forth in
Section 4.7 and Section 6.10 of the Stock Purchase Agreement with respect to the
Company Financial Statements and the 2003 Financial Statements relating to the
asserted claims.

In order to resolve the Asserted Claims as hereinafter defined, the parties
hereto now wish to adjust the purchase price and provide a release, on the terms
set forth in this Settlement Agreement.

AGREEMENT

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound, do
hereby agree as follows: 

Definitions

.
Capitalized terms not otherwise defined in this Settlement Agreement shall have
the meanings ascribed to them in the Stock Purchase Agreement. All dollar
amounts used herein shall refer to United States Dollars. The term "Asserted
Claims" shall have the meaning as set forth in Paragraph B of the Preliminary
Statements set forth above.  



Consideration to Buyer Sub
.

(a) Upon execution of this Settlement Agreement, Seller Parties and Trust
Beneficiaries, jointly and severally, shall pay to Buyer the sum of $7,500,000
in immediately available funds by making a bank wire transfer to Buyer
accordance with the following wire transfer instructions:

xxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxx

(b) Upon execution of the Settlement Agreement, Seller Parties and Buyer Sub
will jointly execute and deliver to Escrow Agent written instructions
authorizing Escrow Agent to disburse to Buyer 500,000 shares of Buyer Parent
Common Stock being held in the Escrow Fund under the Escrow Agreement. These
shares will reduce the number of shares to be disbursed on the First Release
Date as defined and described in Section 5.2 of the Escrow Agreement.

(c) For Ten Dollars and other valuable consideration, Frank Ward, Sr., as sole
shareholder of 100% of the outstanding capital stock of Sanford (the "Sanford
Stock"), hereby agrees and is bound to, sell, transfer and assign 100% of the
outstanding stock of Sanford to Buyer Sub upon completion of the construction
and development of the Sanford Transfer Station (as hereinafter defined), the
date of such sale, transfer and assignment hereinafter the "Sanford Closing").

Frank Ward, Sr. represents and warrants (i) that he is the record and beneficial
owner of all of the Sanford Stock; (ii) the Sanford Stock is free and clear of
all security interests, pledges, liens, claims, options, commitments, demands,
charges, encumbrances, or covenants of any kind, (iii) Frank Ward, Sr. has full
legal power, right and authority, and all authorizations and approvals to sell,
transfer and deliver good and valid title to the Sanford Stock free and clear of
any encumbrances pursuant to the terms of this Agreement, (iv) there are no
existing impediments to the sale and transfer of the Sanford Stock, and (v) upon
acquiring the Sanford Stock, Buyer Sub shall be vested with good and marketable
title to the Sanford Stock it is purchasing hereunder. These representations and
warranties shall be true and correct as of the Sanford Closing, and Frank Ward,
Sr. agrees to deliver a certificate to Buyer Sub to that effect.

On the date of the transfer of the Sanford Stock (the "Sanford Closing"), the
assets and liabilities of Sanford shall consist only of the following:

Assets:

(i) The real property located at 1000 White Cedar Road, Sanford, Florida, as
more particularly described on Exhibit A attached hereto and incorporated
herein, and all fixtures, improvements, rights and appurtenances (the "Sanford
Transfer Station"). On the date of the transfer of the Sanford Stock, the real
property shall be subject to the terms, covenants and conditions as set forth in
Exhibit B, attached hereto and incorporated herein;

All permits relating thereto, including without limitation, the Florida
Department of Environmental Protection Permit.

Liabilities:

(i) Frank Ward, Sr., or his nominee, will retain a royalty right of $1.50 per
ton of all waste delivered to the Sanford Transfer Station, and said right shall
be recorded and run with the land described on Exhibit A.

Frank Ward, Sr. and Sanford agree that Sanford shall contribute $ 3,425,000
("Sanford Contribution") promptly after the execution of this Settlement
Agreement into a construction escrow account to be held by a mutually agreeable
and independent escrow agent and to be disbursed for purposes of and towards the
development and construction of the Sanford Transfer Station in accordance with
the plans and specifications previously delivered to Buyer, such development and
construction to be completed as soon as reasonably possible prior to the
transfer of stock to Buyer Sub. Under no circumstances shall Frank Ward, Sr., or
Sanford Recycling and Transfer, Inc. while owned by Frank Ward, Sr., be
responsible for any future construction and development costs exceeding
$3,425,000. Any and all costs incurred in the future development and
construction of the Sanford Transfer Station in excess of the Sanford
Contribution, including but not limited to costs associated with roadway
improvements, lift stations, utilities, sewers, or other improvements related to
the future operation of the Sanford Transfer Station shall be borne by Buyer
Sub. At the Buyer Sub shall not assume any liabilities of Sanford other than
construction and development costs exceeding $3,425,000 and the royalty right
defined herein.

Not later than October 4, 2004, Sanford shall turn over management of the
construction of the Sanford Transfer Station to Buyer Sub. Prior to such
turnover, Sanford shall diligently work on the construction at its sole cost and
expense. After the turnover, Buyer Sub shall take over management of the
construction of the Sanford Transfer Station and shall be responsible for
funding such construction from the Ward Contribution and Buyer Sub funds.

(d) Other than the 500,000 shares of Buyer Parent Common Stock being disbursed
to Buyer Sub under Section 2(b) above, the consideration to be paid or provided
pursuant to this Section 2 shall not be drawn or credited against, in whole or
in part, from the Escrow Fund described in Section 2.7 of the Stock Purchase
Agreement. The consideration to be paid to Buyer Sub hereunder shall be counted
against the Threshold and Cap, and the parties agree that the Cap, upon receipt
by Buyer Sub of the consideration to be paid or provided pursuant to this
Section 2, shall be $10 million.

3. Release

. (a) Subject to Section 4 below, effective upon the execution of this
Settlement Agreement by the parties hereto and the receipt by Buyer Sub of the
consideration set forth in Section 2(a) above, Buyer Parent, Buyer and Buyer
Sub, for themselves and for their past and present corporate parents,
subsidiaries and affiliates, and for their past and present directors, officers,
employees, agents and attorneys and for its and their successors, heirs and
assigns (together with Buyer Parent, Buyer and Buyer Sub, the "Buyer Parties"),
do hereby fully and finally release and forever discharge the Seller Parties,
the Trust Beneficiaries, and their respective successors, assigns, heirs,
legatees, attorneys and representatives (together with the Seller Parties and
the Trust Beneficiaries, the "Released Parties"), from any and all claims,
causes of action, suits and judgments (whether in tort, contract or otherwise
and whether under state, federal, common law or other principles) that the Buyer
Parties ever had, now have or may hereafter have against the Released Parties,
in their capacities as parties to the Stock Purchase Agreement, arising out of
or relating in any way to: (i) the Asserted Claims; (ii) the Company Financial
Statements and the 2003 Financial Statements; (iii) any indemnification claims
under Section 4.7 of the Stock Purchase Agreement; (iv) any indemnification
claims under Sections 4.9 and 4.24 of the Stock Purchase Agreement as the same
may relate to the Asserted Claims; and (v) the conduct of due diligence by Buyer
Parties relating to the Stock Purchase Agreement with regard to the items
referenced in clauses (i) through (iv) above Notwithstanding the foregoing
release, the Seller Parties and the Trust Beneficiaries shall remain responsible
for their agreements and obligations undertaken in this Settlement Agreement.



(b) Section 14.2 of the Stock Purchase Agreement is amended to add a new
subparagraph (c) to read as follows:

"any action brought by a security holder of Buyer against a Seller Indemnified
Party relating to acts or omissions arising out of the Asserted Claims (as
defined in the First Amendment to Amended and Restated Stock Purchase Agreement
and Settlement Agreement entered effective as of September 24, 2004.)"

(c) As of the date hereof, the Buyer Parties represent that they have no
knowledge of any other Damages claims or other claims (asserted or otherwise),
for which any of them may bring an indemnification claim as provided for in
Article XIV of the Stock Purchase Agreement or any other claim in connection
therewith, and the Seller Parties and the Trust Beneficiaries represent that
they have no knowledge of any other Damages claims or other claims (asserted or
otherwise), for which the Buyer Parties may bring an indemnification claim as
provided for in Article XIV of the Stock Purchase Agreement or any other claim
in connection therewith.

(d) The amounts set forth in Section 2 above will be treated for all Tax
purposes as an adjustment to the Purchase Price.

4. No Admission of Liability

. The parties agree that they have engaged in settlement discussions and are
entering into this Settlement Agreement solely for purposes of settlement and to
avoid the burden, cost and expense of litigation. The parties agree that each of
the Asserted Claims are or were disputed and that nothing contained in this
Settlement Agreement is intended as, or shall be deemed to be, an admission of
wrongdoing, liability or fault by any party hereto. This Settlement Agreement
will not be offered or admissible in evidence in any action or proceeding among
the parties, except an action or proceeding to enforce the terms of this
Settlement Agreement..



5. Confidentiality and Nondisparagement

. Except as required by law or court order, the terms of this Settlement
Agreement shall be maintained in confidence by each of the parties hereto.
However, each party may communicate the terms of the Settlement Agreement to its
financing sources, its legal, financial, accounting and tax advisors, any
relevant insurer, and federal and state tax authorities. Each party may also
disclose the terms of this Settlement Agreement to the extent reasonably
necessary to enforce this Settlement Agreement and to comply with state and
federal securities laws and regulations or other applicable laws. It is
understood and agreed that Buyer will file a copy of the Settlement Agreement as
an exhibit to Buyer's filings with the Securities and Exchange Commission under
the Securities and Exchange Act of 1934 and/or the Securities Act of 1933. In
addition, each party may state in response to an inquiry by a third person that
all litigation or threatened litigation between the parties and disputes that
are the subject of this Settlement Agreement prior to the date of this
Settlement Agreement has been resolved to the satisfaction of the parties.
Further, the parties agree to refrain from making disparaging statements about
each other relating to the events and circumstances surrounding the transactions
contemplated by the Stock Purchase Agreement, both prior to and after the
Closing.



6. Forbearance and Cooperation

. (a) The Buyer Parties agree to forbear from participating in, providing
assistance to, and/or encouraging third parties to institute or prosecute any
litigation, action, arbitration, administrative or other proceeding of any kind
initiated by a third party against any Released Party, or involving any other
third parties where any Released Party may be involved or affected, that relates
to the Asserted Claims ("Action"); and



(b) All of the parties agree to cooperate with each other in defense of any
Action brought by a third party, including by way of illustration and not
limitation, the prompt provision, upon request, of all material information
(documentary or otherwise and in whatever format), access, and assistance,
including reasonable access to and assistance from employees and professional
advisors of any party, as may reasonably be required by the party for the
purpose of defending any Action. In addition, the Released Parties agree to
cooperate with the Buyer Parties and FRS in any audits of the FRS financial
statements. Buyer Sub agrees to pay reasonable out-of-pocket expenses incurred
by the Released Parties in connection with the fulfillment of their obligations
under this Section 6(b).

7. Authority

. The Buyer Parties represent and warrant that each person executing this
Settlement Agreement on their behalf has the power and authority to enter into
this Settlement Agreement on behalf of the applicable Buyer Party, and that the
execution and performance of this Settlement Agreement has been duly authorized
by all requisite corporate action.



8. Headings

. The section headings and titles herein are used solely for convenience and
will not be used in interpreting this Settlement Agreement, nor will they be
construed in any way to limit, modify, or affect the terms of this Settlement
Agreement.



9. No Third Party Beneficiaries

. Nothing in this Settlement Agreement, express or implied, is intended to
confer any rights, remedies, obligations, or liabilities on any individual,
entity, or governmental unit, other than the parties hereto and their respective
successors, heirs, and assigns.



10. Severability

. Any provision of this Settlement Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



11. Governing Law.

THIS SETTLEMENT AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS, EXCLUSIVE OF SUCH STATE'S PROVISION REGARDING THE CONFLICT OF LAWS.



12. Further Assurances

. Each of Seller Parties, Trust Beneficiaries, Buyer Parent, Buyer and Buyer
Sub, shall execute, acknowledge and deliver to the other such other documents,
certifications and further assurances as may be reasonably requested in order to
give effect to the terms and intent of this Settlement Agreement; provided that
no such actions shall expand the obligations or rights of the parties beyond
that existing under this Settlement Agreement.



13. Survival of Stock Purchase Agreement

. Except insofar as expressly modified by the terms of this Settlement
Agreement, the terms of the Stock Purchase Agreement and any agreements
ancillary thereto shall continue in full force and effect. The Sanford Lease
shall be terminated and held for naught upon conveyance of the Sanford Transfer
Station in accordance with the terms of this Settlement Agreement.



14. Entire Agreement

. This Settlement Agreement constitutes the final, binding and entire agreement,
and supercedes any prior agreement between the parties with respect to Asserted
Claims as set forth herein. No party is relying on any promise or representation
made to him, her or it by any other party that is not stated expressly in this
Settlement Agreement. Each party has consulted with its own legal counsel prior
to executing this Settlement Agreement. This Settlement Agreement shall not be
amended or modified except by a written instrument duly executed by the parties
hereto.



15. Counterparts

. This Settlement Agreement, and the attachments hereto, may be executed in
counterparts and shall become effective when it has been executed by all
parties.



16. Third Parties

. Buyer Parent, Buyer and Buyer Sub shall assign to the Seller Parties any and
all claims they or FRS may have against persons or entities not party to this
Agreement relating to the Asserted Claims.



17. Conflict Between Agreements

. The Stock Purchase Agreement shall remain in full force and effect to the
extent that there is no conflict with this Settlement Agreement. In the event
that there is a conflict between the Stock Purchase Agreement and this
Settlement Agreement, the parties hereto agree that the terms and provisions of
this Settlement Agreement shall control.



Signature Pages Follow

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement on the
dates set forth below with such Settlement Agreement to be effective on the date
first written above.

 

BUYER PARENT

:



WASTE SERVICES (CA), INC.
f/k/a CAPITAL ENVIRONMENTAL RESOURCE, INC.

By:_______________________________
Name: Ivan R. Cairns
Title: Executive Vice-President

 

BUYER

:



WASTE SERVICES, INC.

 

By:__________________________
Name: Ivan R. Cairns
Title: Executive Vice-President

 

BUYER SUB

:



WASTE SERVICES OF FLORIDA, INC.

 

By:___________________________
Name: Ivan R. Cairns
Title: Vice-President

 

SELLER PARTIES

:



 

_______________________________
FRANK WARD, SR.

 

 

_______________________________
LARRY HENK

 

FRANK WARD, JR. IRREVOCABLE TRUST

 

By:_____________________________
MATTHEW CARMODY, TRUSTEE

 

 

GEORGE WARD IRREVOCABLE TRUST

 

By:_____________________________
MATTHEW CARMODY, TRUSTEE

 

 

VICTORIA CAMALICK IRREVOCABLE TRUST

 

By:_____________________________
MATTHEW CARMODY, TRUSTEE

 

CYNTHIA FIFER IRREVOCABLE TRUST

 

By:_____________________________
MATTHEW CARMODY, TRUSTEE

 

ROBERT WARD IRREVOCABLE TRUST

 

By:_____________________________
MATTHEW CARMODY, TRUSTEE

 

 

 

MATTHEW J. CARMODY IRREVOCABLE TRUST

By:_____________________________
Name:
Title:

 

SELLER REPRESENTATIVES FOR TRUST BENEFICIARIES

:



 

_________________________________
GEORGE WARD

 

_________________________________
FRANK WARD, JR.

 

_________________________________
VICTORIA CAMALICK

 

_________________________________


CYNTHIA FIFER



 

_________________________________


ROBERT WARD



 

_________________________________


MATTHEW CARMODY



 

FRS

:



FLORIDA RECYCLING SERVICES, INC.

 

By:______________________________
Name:
Title:

 

SANFORD

:



SANFORD RECYCLING AND TRANSFER, INC.

 

By:______________________________
Name:
Title:

 

 

EXHIBIT A

LEGAL DESCRIPTION OF SANFORD TRANSFER STATION

 

LOT 62 (EXCEPT THE SOUTH 130.00 FEET AND THE NORTH 50.00 FEET THEREOF) ALL IN
FLORIDA LAND AND COLONIZATION COMPANY LIMITED WEST BEARDALL'S MAP OF ST. JOSEPH,
ACCORDING TO THE PLAT THEREOF AS RECORDED IN PLAT BOOK 1, PAGE 114 PUBLIC
RECORDS OF SEMINOLE COUNTY, FLORIDA.

ALSO, BEGINNING AT THE SOUTHWEST CORNER OF LOT 58, FLORIDA LAND AND COLONIZATION
COMPANY LIMITED WEST BEARALL'S MAP OF ST. JOSEPH AS RECORDED IN PLAT BOOK 1,
PAGE 114 OF THE PUBLIC RECORDS OF SEMINOLE COUNTY, FLORIDA; RUN N 00˚ O2' 36" W.
7.38 FEET; THENCE S 89˚ 54' 36" E. 645.91 FEET: THENCE S 00˚ 00' 00" E. 4.52
FEET; THENCE S 89˚ 50' 06" W. 645.91 FEET TO THE POINT OF BEGINNING.

CONTAINING 7.74 ACRES +/-

 

 

EXHIBIT B

REAL ESTATE TERMS AND CONDITIONS

 

1. Within twenty business days after the execution of this Settlement Agreement,
Sanford shall cause to be delivered to Buyer Sub a preliminary title commitment
(the "Title Commitments") in respect of the real property described on Exhibit A
of this Settlement Agreement (the "Sanford Transfer Station Land"). Sanford
shall deliver to FRS copies of all exception instruments referenced in such
Title Commitments, and any unrecorded leases, option agreements, contracts and
any other items affecting title which are in the possession of, or known to,
Sanford at least fifteen (15) days before the assignment of Sanford Stock so
that the Title Policies can be issued simultaneously with the Sanford Closing.
Sanford shall furnish to Buyer Sub at the Sanford Closing, at Buyer Sub's cost
and expense, one or more extended coverage policies of title insurance for the
Sanford Transfer Station Land from a title company selected by Buyer Sub (the
"Title Company") in an amount to be reasonably determined by Buyer Sub, with
each of the Title Company's standard printed exceptions deleted, and including
such endorsements reasonably requested by Buyer Sub and that are available in
the state of Florida, insuring fee simple title, to such Sanford Transfer
Station Land to be in Buyer Sub, subject only to the exceptions permitted by
Section 2 of this Exhibit B (the "Title Policies"). Within three (20) business
days after the execution of this Settlement Agreement, Sanford shall deliver to
Buyer Sub its most recent survey, title policy, search and commitment and
environmental reports relating to the Sanford Transfer Station Land.

2. The Title Policies shall insure Buyer Sub's interest in the Sanford Transfer
Station Land to be free and clear of all Liens whatsoever except: (i) zoning
ordinances and regulations which do not, in Buyer Sub's judgment, adversely
affect Buyer Sub's use of the Sanford Transfer Station Land for its current uses
after the Sanford Closing; (ii) real estate taxes and assessments, both general
and special, which constitute a lien but are not yet due and payable at the
Sanford Transfer Station Closing; and (iii) easements, encumbrances, covenants,
conditions, reservations and restrictions of record, if any, as shown on the
Title Commitment and as have been approved in writing by Buyer Sub prior to the
Sanford Closing.

3. Any surveys necessary or required for the issuance of said Title Policy shall
be the responsibility of the Buyer Sub and Sanford shall not be responsible for
survey exceptions.